DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lethola (US 2017/0141734)
Regarding claims 1 & 16, Lethola (i.e. FIGS. 1-3) discloses a power amplifier circuit (300 in Figs. 1 & 3) comprising:

    PNG
    media_image1.png
    748
    1027
    media_image1.png
    Greyscale

Fig. 3 of Lethola annotated by the examiner for ease of reference.

a plurality of bias circuits (230 & 250), each of the plurality of bias circuits (230 & 250) being configured to output a bias current (IBF and IBD respectively) to a corresponding one of the plurality of power amplifiers (220 & 210 respectively); and
a bias control circuit (200, Fig. 3) configured to output a bias control current (designated by the examiner as IBC) based on a second reference potential (VGS of the transistor 246, Fig. 3), wherein:
the second reference potential (VGS of the transistor 246, Fig. 3) varies in response to a power of the high-frequency output signal (collector current ICF of the final stage 220 increases or decreases based on the power of the output signal RFout which is a common knowledge in the art and accordingly IBF increases or decreases respectively which in turn increase or decrease the VGS of the transistor 246, Fig. 3), and is a potential in a later stage bias circuit (final stage bias circuit 230) of the plurality of bias circuits (230 & 250),
the bias control current (IBC) is output to one 
the bias control current (IBC) is configured to increase (adds to, see Fig. 3 above) the bias current output (IBD) from the oneclaims 2 & 16, Lethola further teaches that the bias control circuit comprises a first circuit (i.e. transistor 246) configured to output a control current (IBC2) based on the second reference potential (VGS2); a second circuit (the current mirror transistor associated with the driver bias circuit 250) configured to output a control potential (VGS1) based on the control current (IBC2 & VGS2); and a third circuit (the variable resistor 254 albeit common to the driver bias circuit 250 and the bias control circuit 200) configured to output the bias control current (IBC1 in excess of regular bias current provided by the driver bias circuit 250) based on the control potential (VGS1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lethola.
Regarding claims 4 & 5, Lethola discloses the claimed invention, and further per claim 4 Lethola teaches, a third transistor (246) having a base (gate of a MOS transistor corresponds to base of a bipolar transistor) to which the second reference potential is input (VGS2), an emitter (source of a MOS transistor corresponds to emitter of a bipolar transistor) electrically connected to a first reference potential (common battery terminal in an RF circuit is considered as RF ground), and a collector (drain of a MOS transistor corresponds to collector of bipolar transistor) electrically connected to the second circuit (the current mirror transistor associated with the driver bias circuit 250), the third transistor (246) being configured to output the control current.
Although Lethola teaches a MOS transistor instead of a Bipolar transistor as claimed, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the Lethola transistors with corresponding bipolar transistors as art recognized equivalent transistors for current mirror application that perform the equivalent function, thereby suggesting the obviousness of such a modification.
As a consequence of such modification, the resultant amplifier circuit of Lethola would further teach per claim 5, that the later stage bias circuit (final stage bias circuit 230) comprises: a fourth transistor (designated as T4 by the examiner in annotated Fig. 3) having a collector to which a first power supply potential (Vbatt) is input (through the transistor 246), a base to which a constant current (232) is input, and an emitter from which a bias current (IBF) is output; a fifth transistor (designated as T5 by the examiner in annotated Fig. 3) having a collector and a base electrically connected (although a diode is shown in Fig. 3 of Lethola, it is well known that a biasing diode similar to T5 in a BiCMOS process such as Lethola’s power amplifier circuit commonly formed by connecting collector and base of a bipolar transistor together, therefore even if a collector and base connected transistor is not used in Lethola’s circuit it would have been an art equivalent substitution and common practice to replace the diode with a corresponding bipolar transistor with collector and base connected together) to the base of the fourth transistor (T4); and a sixth transistor (designated as T6 by the examiner in annotated Fig. 3) having a collector and a base electrically connected (although a diode is shown in Fig. 3, it is well known that a biasing diode similar to T6 in a BiCMOS process such as Lethola’s power amplifier circuit commonly formed by connecting collector and base of a transistor together, therefore if not a collector and base connected transistor is not used in Lethola’s circuit it would have been an art equivalent substitution and common practice to replace the diode with a corresponding bipolar transistor with collector and base connected together) to an emitter of the fifth transistor (T5), and having an emitter electrically connected to the first reference potential (RF ground), wherein the base (gate of a MOS transistor is equivalent to the base of a bipolar transistor) of the third transistor (246) is electrically connected (through the fourth, T4 and fifth, T5 transistors, see annotated Fig. 3 of Lethola above) to the collector and the base (collector and base are connected together of a bipolar transistor to form a diode structure as shown in Fig. 3 and designated by the examiner as T6) of the sixth transistor (T6).
Again per claim 12, one of the earlier stage bias circuits (250) comprises: an eighth transistor (designated as T1 in the annotated Fig. 3 of Lethola) having a collector to which a first power supply potential (Vbatt) is input (through the current mirror transistor of the transistor 246, see Fig. 3), a base to which a constant current (252) is input, and an emitter from which a bias current (IBD) is output; a ninth transistor (designated as T2 in the annotated Fig. 3 of Lethola) having a collector and a base electrically connected (although a diode is shown in Fig. 3, it is well known that a biasing diode similar to T2 in a BiCMOS process such as Lethola’s power amplifier circuit commonly formed by connecting collector and base of a transistor together, therefore even if a collector and base connected transistor is not used in Lethola’s circuit it would have been an art equivalent substitution and common practice to replace the diode with a corresponding bipolar transistor with collector and base connected together) to the base of the eighth transistor (T1); and a tenth transistor (designated as T3 in the annotated Fig. 3 of Lethola) having a collector and a base electrically connected (similar to ninth transistor T2, although a diode is shown in Fig. 3, it is well known that a biasing diode similar to T3 in a BiCMOS process such as Lethola’s power amplifier circuit commonly formed by connecting collector and base of a transistor together, therefore even if a collector and base connected transistor is not used in Lethola’s circuit it would have been an art equivalent substitution and common practice to replace the diode with a corresponding bipolar transistor with collector and base connected together) to an emitter of the ninth (T2) transistor, and having an emitter electrically connected to a first reference potential (ground reference), and wherein an output of the third circuit (the variable resistor 254 albeit common to the driver bias circuit 250 and the bias control circuit 200) is electrically connected to the emitter of the eighth transistor (T1, see Fig. 3 above).
Allowable Subject Matter
Claims 3, 6-11, 13-15 are objected to as being dependent upon a rejected base claims 1 & 2, but would be allowable if rewritten in independent forms including all of the limitations of the base claim and any intervening claims.
Claim 3 is allowable over the closest prior art of record, Lethola because in Lehtola the first circuit does not comprise second or third transistors as claimed, rather in Lethola the first circuit has only one  transistor.
Claim 6 is allowable since in the closest prior art of record Lethola, the base (gate of a MOS transistor is base equivalent of a bipolar transistor) of the third transistor (246) is not electrically connected to the emitter of the fourth transistor (T4), rather the bate of the third transistor (246) in Lethola is connected to the collector of the fourth transistor (T4).
Claim 7-8 are allowable since in the closest prior art of record Lethola, the bias control circuit doesn’t have a fourth or a fifth circuit as claimed.
Claim 9 is allowable since in the closest prior art of record Lethola, the bias control circuit doesn’t have a second circuit having three resistors as claimed. 
Claims 10-11 & 13-14 are allowable since in the earlier stage (driver stage) bias circuit (250) in the closest prior art of record Lethola, output of the third circuit (the variable resistor 254 albeit common to the driver bias circuit 250 and the bias control circuit 200) is not connected to the base of the eighth transistor (T1 in Fig. 3 above) as claimed rather the third circuit is connected to the emitter of the eighth transistor (T1) similarly contrary to claim 11, an output of the third circuit (the variable resistor 254 albeit common to the driver bias circuit 250 and the bias control circuit 200) is not connected to the collector and the base of the tenth transistor T3) as claimed rather the third circuit is connected to the emitter of the eighth transistor (T1). 
Claim 15 is allowable since there are no two stages for the earlier stage (driver stage) bias circuit in the closest prior art of record Lethola rather there is just one driver stage bias circuit (250), and if a person of ordinary skill in the art would have considered using another one of the earlier stage bias circuit, extending Lethola’s concept, it would not be obvious that the output of the third circuit (the variable resistor 254 albeit common to the driver bias circuit 250 and the bias control circuit 200) is electrically connected to the base of the eleventh transistor as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843